MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 56 
Docket:	   Aro-16-569	
Argued:	   September	14,	2017	
Decided:	  April	26,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                        GREGORY	S.	OLAH	
	
	
SAUFLEY,	C.J.	

         [¶1]	 	 Gregory	 S.	 Olah	 appeals	 from	 a	 judgment	 of	 conviction	 of	 gross	

sexual	 assault	 of	 a	 person	 under	 the	 age	 of	 fourteen	 (Class	 A),	 17-A	 M.R.S.A.	

§	253(1)(B)	(Supp.	2002),1	and	unlawful	sexual	contact	(Class	C),	17-A	M.R.S.A.	

§	255(1)(C),	 (2)	 (Supp.	 2002),2	 entered	 by	 the	 court	 (Aroostook	 County,	

Stewart,	J.)	after	a	jury	found	him	guilty.		He	challenges	the	court’s	(Hunter,	J.)	

decision	to	quash	his	subpoenas	of	mental	health	records	of	the	alleged	victim	


    1		Title	17-A	M.R.S.A.	§	253(1)(B)	(Supp.	2002)	was	amended	effective	July	30,	2004,	though	only	

to	modify	syntax	to	accommodate	an	additional	paragraph	(C).		See	P.L.	2003,	ch.	711,	§	B-2	(codified	
at	17-A	M.R.S.	§	253(1)(B),	(C)	(2017)).	
    2	
    	 A	 new	 statute	 was	 enacted	 to	 replace	 former	 17-A	 M.R.S.A.	 §	 255	 (Supp.	 2002),	 effective	
January	31,	2003.		See	P.L.	2001,	ch.	383,	§§	22,	23	(codified	as	subsequently	amended	at	17-A	M.R.S.	
§	255-A	(2017)).		Although	the	indictment	alleged	that	the	crimes	occurred	in	2001	and	the	evidence	
showed	conduct	occurring	in	the	autumn	of	2003,	Olah	does	not	argue	that	he	was	charged	under	the	
wrong	statute.		Moreover,	in	substance,	current	section	255-A(1)(E)	is	identical	to	former	section	
255(1)(C).	
2	

without	first	viewing	the	records	in	camera,	the	court’s	denial	of	his	motion	to	

suppress	 statements	 made	 to	 law	 enforcement,	 and	 the	 court’s	 (Stewart,	 J.)	

denial	 of	 his	 motion	 for	 a	 judgment	 of	 acquittal.	 	 We	 discern	 no	 error	 in	 the	

court’s	rulings	on	either	the	motion	to	suppress	or	the	motion	for	a	judgment	

of	 acquittal,	 but	 we	 remand	 for	 the	 court	 to	 examine	 some	 or	 all	 of	 the	

requested	mental	health	records	in	camera.	

                                    I.		BACKGROUND	

	      [¶2]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 the	 State,	 the	 jury	 could	

rationally	have	found	the	following	facts	beyond	a	reasonable	doubt.		See	State	

v.	Cummings,	2017 ME 143,	¶	3,	166 A.3d 996.		In	the	autumn	of	2003,	Olah’s	

friend’s	six-year-old	daughter	was	sleeping	in	her	bedroom	in	Presque	Isle.		She	

awoke	to	find	that	Olah	had	undressed	her	and	was	touching	her	genitals	with	

his	mouth.		Later	that	day,	Olah	took	her	to	play	at	a	local	park.		Olah	then	took	

her	to	another	friend’s	nearby	home,	where	he	bathed	her	and	briefly	rubbed	a	

towel	between	her	legs.		After	the	bath,	the	two	were	in	the	living	room	when	

Olah	removed	his	erect	penis	from	his	pants,	had	the	girl	come	to	him,	grabbed	

her	hand,	and	made	her	touch	his	penis.			
                                                                                                           3	

	       [¶3]		In	early	2014,	the	girl,	who	was	still	a	minor,	told	her	counselor	what	

had	happened.		The	counselor	reported	the	information	to	state	authorities	as	

a	mandatory	reporter.		See	22	M.R.S.	§	4011-A(1)(A)(22),	(2)	(2017).	

	       [¶4]		In	September	2014,	Olah	was	charged	by	criminal	complaint	with	

gross	sexual	assault	(Class	A),	17-A	M.R.S.A.	§	253(1)(B),	and	unlawful	sexual	

contact	(Class	C),	17-A	M.R.S.A.	§	255(1)(C),	(2).		An	indictment	for	the	same	

charges	 was	 filed	 that	 November.	 	 The	 indictment	 alleged—based	 on	 the	

available	 evidence—that	 Olah	 had	 committed	 the	 crimes	 “[o]n	 or	 about	

between	July	1,	2001	and	September	30,	2001.”3			

	       [¶5]		In	June	2015,	Olah	moved	to	suppress	incriminating	statements	he	

had	made	during	a	police	interview.		The	court	(Hunter,	J.)	held	a	hearing	and	

denied	the	motion	to	suppress,	determining	that	Olah	had	not	been	in	custody	

when	he	made	the	statements	and	that	he	had	spoken	to	the	police	voluntarily.			

	       [¶6]	 	 Before	 trial,	 Olah	 moved	 for	 the	 production	 of	 the	 child’s	 mental	

health	 records	 from	 the	 Aroostook	 Mental	 Health	 Center	 (AMHC)	 and	 the	

child’s	counselor,	who	was	an	employee	of	AMHC.		He	asserted	in	that	motion	

that	the	records	were	not	confidential	or	privileged	because	the	child	waived	


    3		“[I]f	the	victim	had	not	attained	the	age	of	16	years	at	the	time	of	the	crime,	a	prosecution	for	

.	.	.	unlawful	sexual	contact	.	.	.	or	gross	sexual	assault	.	.	.	may	be	commenced	at	any	time.”		17-A	M.R.S.	
§	8(1)	(2017).	
4	

any	privilege	by	voluntarily	disclosing	the	contents	of	her	counseling	when	she	

spoke	with	law	enforcement	officers.		See	M.R.	Evid.	510(a)	(“A	person	who	has	

a	privilege	under	these	rules	waives	the	privilege	if	the	person	.	.	.	while	holding	

the	 privilege	 voluntarily	 discloses	 or	 consents	 to	 the	 disclosure	 of	 any	

significant	part	of	the	privileged	matter.”).		He	also	asserted	that	the	contents	

of	 the	 records	 would	 likely	 be	 admissible	 for	 impeachment	 purposes.	 	 The	

proposed	subpoenas	requested	“[a]ll	counseling	records	of	[the	child]	and	[the	

counselor]	involving	any	discussion	of	sexual	abuse.”			

	         [¶7]	 	 The	 court	 entered	 an	 order	 on	 January	 27,	 2016,	 in	 which	 it	

determined	 that	 Olah	 had	 met	 the	 threshold	 requirements	 of	 relevancy,	

admissibility,	 and	 specificity	 to	 authorize	 the	 issuance	 of	 subpoenas	 and	

directed	 that	 subpoenas	 be	 served.	 	 See	 M.R.U.	 Crim.	 P.	 17A(f).	 	 After	 being	

served	with	a	notice	to	produce	records,	AMHC	and	the	counselor	objected	to	

the	production	of	documents	and	moved	to	quash	the	subpoenas,	asserting	that	

the	documents	requested	were,	 despite	 the	mandatory	report	of	child	abuse,	

confidential	by	statute	and	could	not	be	disclosed	even	for	in	camera	review.4		




     4	
     	 Neither	 AMHC	 nor	 the	 counselor	 asserted	 a	 claim	 of	 the	 privilege	 established	 in	 M.R.	
Evid.	503(b)(1)	and	(d)(2).			
                                                                                                       5	

See	 22	M.R.S.	 §	1711-C	 (2017);5	 34-B	M.R.S.	 §	 1207	 (2017).6	 	 Olah	 argued	 in	

opposition	that	the	child	had	waived	the	confidentiality	of	the	records	through	

her	own	statements	to	law	enforcement,	that	Rule	17A(f)	allows	the	court	to	

require	the	production	of	otherwise	confidential	material	for	in	camera	review	

and	possible	disclosure	to	the	defendant,	and	that	the	materials	can	be	used	for	

impeachment.			

	       [¶8]		The	court	granted	the	motion	to	quash	without	having	viewed	the	

records	 in	 camera.	 	 It	 concluded	 that	 the	 child	 had	 not	 voluntarily	 waived	

confidentiality,	either	through	her	statements	to	law	enforcement	or	through	

the	mandated	report	of	her	counselor.		The	court	distinguished	the	confidential	

records	of	the	counselor	from	the	child’s	statements	to	law	enforcement,	which	

were	properly	the	subject	of	discovery	and,	to	the	extent	appropriate	pursuant	

to	the	Rules	of	Evidence,	could	be	used	at	trial.		It	further	stated	that	it	was	“not	

persuaded	 that	 its	 preliminary	 conclusion	 that	 the	 Defendant	 had	 met	 his	

threshold	 obligation	 to	 demonstrate	 relevance,	 admissibility	 and	 specificity	

necessarily	 leads	 to	 an	 obligation	 to	 produce	 the	 [counseling]	 records	 for	 in	



    5		Recent	amendments	to	22	M.R.S.	§	1711-C	do	not	affect	the	issues	raised	on	appeal.		See	P.L.	

2017,	ch.	203,	§§	2-4	(effective	Nov.	1,	2017)	(codified	at	22	M.R.S.	§	1711-C(6)(S)-(U)	(2017)).	
    6		Recent	amendments	to	34-B	M.R.S.	§	1207(1)	do	not	affect	the	issues	raised	on	appeal.		See,	e.g.,	

P.L.	2017,	ch.	147,	§§	6,	7	(effective	June	8,	2017)	(codified	at	34-B	M.R.S.	§	1207(1)(B)	(2017)).	
6	

camera	review.”		The	court	reasoned	that	Rule	17A	anticipates	objections	to	the	

subpoena	and	that	the	court	must	then	consider	“whether	the	claimed	privilege	

should	be	honored	or	not.”		Upon	considering	that	question,	the	court	quashed	

the	subpoenas	as	mere	“fishing	expeditions,”	citing	State	v.	Watson,	1999 ME
41,	¶¶	6,	7,	726 A.2d 214,	and	State	v.	Dube,	2014 ME 43,	¶¶	8-10,	87 A.3d 1219.			

	        [¶9]		In	November	2016,	almost	two	years	after	the	indictment,7	the	court	

(Stewart,	J.)	held	a	two-day	jury	trial.		The	evidence	was	conflicting	regarding	

the	 date	 when	 Olah	 had	 been	 present	 at	 the	 girl’s	 home.	 	 At	 the	 close	 of	

evidence,	Olah	moved	for	a	judgment	of	acquittal	on	the	gross	sexual	assault	

charge	because	the	alleged	victim	had	testified	that	her	eyes	were	closed	when	

she	 felt	 the	 mouth	 on	 her	 genitals,	 and	 she	 therefore	 could	 not	 sufficiently	

identify	Olah	as	the	person	who	had	committed	that	crime.		The	court	denied	

the	motion.		Olah	did	not	testify	and	offered	no	additional	evidence.			

	        [¶10]		In	its	closing	argument,	the	State	argued	that	the	events	probably	

happened	when	the	alleged	victim	was	six	years	old	in	fall	2003.		Olah	argued	

that	the	indictment’s	allegation	of	events	in	2001	could	not	be	proved	and	that	

the	discrepancies	cast	reasonable	doubt	on	whether	the	events	happened	at	all.			



     7		The	record	does	not	contain	a	speedy	trial	demand,	and	it	appears	that	Olah	was	not	incarcerated	

while	awaiting	trial.			
                                                                                         7	

	     [¶11]	 	 The	 court	 gave	 its	 final	 instructions	 to	 the	 jury,	 which	 returned	

guilty	verdicts	on	both	counts.		Olah	then	moved	for	a	judgment	of	acquittal	on	

the	ground	that	the	evidence	could	not	establish	the	identity	of	the	person	who	

committed	 the	 assault	 in	 the	 bedroom	 and	 that	 the	 evidence	 presented	 and	

argued	by	the	State	was	outside	the	scope	of	the	indictment,	which	prejudiced	

his	ability	to	prepare	a	defense.			

	     [¶12]	 	 The	 court	 heard	 arguments	 on	 Olah’s	 motion	 for	 a	 judgment	 of	

acquittal	 on	 December	 2,	 2016,	 and	 denied	 the	 motion	 with	 respect	 to	

identification	 because	 the	 girl	 testified	 about	 identifying	 features	 of	 her	

assailant,	including	the	description	of	his	facial	hair,	that	were	consistent	with	

only	 one	 person	 who	 was	 in	 the	 house	 at	 the	 time—Olah.	 	 The	 court	 further	

concluded	that	there	was	sufficient	evidence	to	support	each	element	of	each	

count.	 	 The	 court	 also	 denied	 the	 motion	 as	 to	 the	 date	 discrepancy	 because	

Olah,	without	objecting,	used	that	discrepancy	during	his	closing	argument	to	

try	 to	 discredit	 the	 State’s	 case	 and	 undermine	 witness	 credibility;	 the	 date	

discrepancy	 did	 not	 affect	 the	 statute	 of	 limitations	 or	 any	 elements	 of	 the	

crime,	including	the	element	of	the	age	range	of	the	victim;	and	there	was	no	

demonstration	of	prejudice.			
8	

	        [¶13]	 	 The	 court	 then	 held	 a	 sentencing	 hearing.	 	 On	 the	 gross	 sexual	

assault	count,	the	court	sentenced	Olah	to	fourteen	years	in	prison,	all	but	seven	

years	suspended,	and	six	years	of	probation	with	conditions	limiting	his	contact	

with	 children.	 	 For	 the	 unlawful	 sexual	 contact,	 the	 court	 sentenced	 Olah	 to	

forty-two	months	of	incarceration	to	be	served	concurrently	with	the	sentence	

for	 the	 gross	 sexual	 assault.	 	 The	 court	 also	 ordered	 Olah	 to	 pay	 $50	 to	 the	

Victims’	Compensation	Fund.			

	        [¶14]	 	 Olah	 timely	 appealed	 and	 applied	 for	 review	 of	 his	 sentence.		

15	M.R.S.	§§	2115,	2151	 (2017);	 M.R.	App.	P.	2.8		The	Sentence	Review	Panel	

denied	Olah	leave	to	appeal	from	his	sentence,	see	15	M.R.S.	§	2152	(2017),	and	

the	appeal	from	the	judgment	of	conviction	is	now	before	us.		See	State	v.	Olah,	

No.	SRP-16-568	(Me.	Sent.	Rev.	Panel	Feb.	27,	2017).		

                                         II.		DISCUSSION	

	        [¶15]	 	 On	 the	 entire	 record	 presented,	 we	 conclude,	 without	 further	

discussion,	 that	 (1)	 the	 court	 (Hunter,	 J.)	 did	 not	 err	 in	 its	 findings	 or	 in	 its	

application	of	the	law	in	denying	Olah’s	motion	to	suppress,9	and	(2)	the	court	



   8		The	restyled	Maine	Rules	of	Appellate	Procedure	were	not	yet	in	effect	at	the	time	that	Olah	filed	

his	notice	of	appeal.		See	M.R.	App.	P.	1	(providing	that	the	restyled	Rules	“apply	to	all	appeals	in	
which	the	notice	of	appeal	is	filed	on	or	after	September	1,	2017”).	
     9		See	State	v.	Hunt,	2016 ME 172,	¶	17,	151 A.3d 911;	State	v.	Kierstead,	2015 ME 45,	¶	14,	114
A.3d 984;	State	v.	Lowe,	2013 ME 92,	¶	13,	81 A.3d 360;	State	v.	Jones,	2012 ME 126,	¶¶	21,	22,	55	
                                                                                                           9	

(Stewart,	J.)	did	not	err	in	denying	Olah’s	motion	for	a	judgment	of	acquittal	on	

the	record	before	it.10		We	write	to	address	the	court’s	(Hunter,	J.)	application	

of	Rule	17A	of	the	Maine	Rules	of	Unified	Criminal	Procedure	and	its	decision	

to	quash	the	subpoenas	of	the	child’s	mental	health	records.			

	       [¶16]	 	 Olah	 first	 contends	 that	 those	 mental	 health	 records	 are	 not	

confidential	because	the	child	waived	their	confidentiality	by	speaking	about	

the	 content	 of	 her	 counseling	 sessions	 with	 law	 enforcement	 present.	 	 Olah	

further	argues	that	the	court	should	have	reviewed	the	records	from	AMHC	in	

camera	both	to	protect	Olah’s	constitutional	right	to	present	a	complete	defense	

and	to	be	consistent	with	the	court’s	earlier	determination	that	Olah	had	made	

a	 preliminary	 showing	 that	 the	 records	 could	 be	 subpoenaed.	 	 See	 M.R.U.	

Crim.	P.	17A(f).			




A.3d	432;	State	v.	Nadeau,	2010 ME 71,	¶¶	6,	57-58,	1 A.3d 445;	State	v.	Theriault,	425 A.2d 986,	990	
(Me.	1981);	see	also	United	States	v.	Jacques,	744 F.3d 804,	812	(1st	Cir.	2014).	
    10		The	evidence	of	record	fully	supports	jury	findings	that	Olah’s	mouth	made	direct	contact	with	

the	 girl’s	genitals	 when	the	 girl	was	 under	the	 age	 of	 fourteen,	 see	 17-A	M.R.S.A.	 §§	251(1)(C)(1),	
253(1)(B)	(Supp.	2002),	and	that	he	touched	her	genitals,	and	had	her	touch	his,	for	the	purpose	of	
arousing	or	gratifying	his	sexual	desire	when	she	was	under	the	age	of	fourteen,	see	17-A	M.R.S.A.	
§§	251(1)(D),	 255(1)(C)	 (Supp.	 2002);	 see	 also	 17-A	 M.R.S.	 §	 255-A(1)(E)	 (2017);	 State	 v.	 Adams,	
2015 ME 30,	¶	19,	113 A.3d 583.		Any	discrepancy	between	the	dates	stated	in	the	indictment	and	
the	evidence	produced	at	trial	is	not	fatal	to	the	conviction.		See	State	v.	Lyon,	2016 ME 22,	¶	8,	131
A.3d 918;	State	v.	Standring,	2008 ME 188,	¶	14,	960 A.2d 1210.			
10	

A.	   Standards	of	Review	

	     [¶17]		We	review	a	ruling	on	a	motion	to	quash	a	subpoena	for	an	abuse	

of	discretion.		See	State	v.	Marroquin-Aldana,	2014 ME 47,	¶	33,	89 A.3d 519.		

The	decision	to	exclude	testimony	based	on	the	assertion	of	confidentiality	or	a	

privilege	rests	in	the	sound	discretion	of	the	court.		See	Watson,	1999 ME 41,	

¶	5,	726 A.2d 214.		Legal	conclusions,	including	conclusions	on	constitutional	

due	process	issues,	are	reviewed	de	novo.		Dube,	2014 ME 43,	¶	8,	87 A.3d 1219;	

State	v.	Jones,	2012 ME 126,	¶	35,	55 A.3d 432.	

B.	   Confidentiality	Statutes,	M.R.U.	Crim.	P.	17A(f),	and	Due	Process	

	     [¶18]		In	general,	“[a]n	individual’s	health	care	information	is	confidential	

and	 may	 not	 be	 disclosed	 other	 than	 to	 the	 individual	 by	 the	 health	 care	

practitioner	or	facility.”		22	M.R.S.	§	1711-C(2);	see	also	34-B	M.R.S.	§§	1001(2),	

1207(1)	 (2017)	(providing	that,	with	some	 exceptions,	“[a]ll	.	.	.	medical	and	

administrative	records	.	.	.	pertaining	to	any	client	[receiving	services	from	an	

entity	 licensed	 to	 provide	 services	 falling	 under	 the	 jurisdiction	 of	 the	

Department	of	Health	and	Human	Services]	shall	be	kept	confidential	and	may	

not	be	disclosed	by	any	person”).		A	mental	health	professional	must,	however,	

“immediately	report	or	cause	a	report	to	be	made	to	the	[Department	of	Health	

and	 Human	 Services]	 when	 the	 person	 knows	 or	 has	 reasonable	 cause	 to	
                                                                                           11	

suspect	that	a	child	has	been	or	is	likely	to	be	abused	or	neglected.”		22	M.R.S.	

§	4011-A(1)(A)(22).	 	 In	 addition,	 “[w]hen,	 while	 acting	 in	 a	 professional	

capacity,	 any	 person	 required	 to	 report	 under	 this	 section	 knows	 or	 has	

reasonable	cause	to	suspect	that	a	child	has	been	abused	.	.	.	by	a	person	not	

responsible	 for	 the	 child	 .	 .	 .	 	 the	 person	 immediately	 shall	 report	 or	 cause	 a	

report	to	be	made	to	the	appropriate	district	attorney’s	office.”		Id.	§	4011-A(2).	

	      1.	    Waiver	of	Confidentiality	

	      [¶19]		The	court	correctly	determined	that	neither	the	mandated	report	

to	 law	 enforcement	 by	 the	 counselor	 nor	 the	 alleged	 victim’s	 answers	 to	

questions	posed	by	law	enforcement	constituted	a	waiver	of	the	confidentiality	

of	the	victim’s	counseling	records.			

       [¶20]	 	 A	 mandated	 report	 of	 suspected	 abuse	 by	 a	 provider	 does	 not	

create	 a	 waiver	 of	 the	 confidentiality	 of	 records	 by	 a	 patient.	 	 Cf.	 id.	

§	1711-C(14)	(prohibiting	as	void	against	public	policy	any	agreement	to	waive	

the	 provisions	 of	 section	 1711-C).	 	 Because	 the	 provider	 must	 disclose	 the	

information	 about	 suspected	 abuse	 whether	 or	 not	 the	 patient	 consents,	 a	

patient’s	 voluntary	 waiver	 of	 the	 confidentiality	 of	 her	 records	 cannot	 be	

inferred	 from	 a	 provider’s	 mandated	 report.	 	 See	id.	 §	4011-A(1)(A)(22),	 (2).		

Nor	 does	 the	 mandatory	 report	 require	 the	 automatic	 disclosure	 of	 patient	
12	

mental	health	records	to	a	defendant	in	a	criminal	proceeding.		See	generally	id.	

§	1711-C(6)	(listing	the	limited	situations	in	which	medical	information	may	or	

must	be	disclosed	without	patient	authorization).	

	       [¶21]	 	 Addressing	 Olah’s	 argument	 that	 the	 alleged	 victim	 herself	 took	

action	 that	 directly	 waived	 the	 confidentiality	 of	 the	 counseling	 records	 by	

answering	questions	from	law	enforcement	or	otherwise,	we	are	unpersuaded.		

Nothing	in	the	record	before	us	demonstrates	that,	when	speaking	with	police	

after	her	counselor	made	the	report,	the	alleged	victim	executed	any	written	

consent	for	the	records’	disclosure,	either	on	her	own	or	through	her	parents	

acting	on	her	behalf.		See	34-B	M.R.S	§	1207(1)(A)	(“A	client,	his	legal	guardian,	

if	any,	or,	if	he	is	a	minor,	his	parent	or	legal	guardian	may	give	his	informed	

written	consent	to	the	disclosure	of	information.”).		Thus,	the	court	did	not	err	

in	determining	that	the	records	remained	confidential	and	that	confidentiality	

had	not	been	waived	or	disclosure	authorized	by	the	alleged	victim.11	




    11		Because	we	are	addressing	only	the	statutory	confidentiality	provision	that	the	mental	health	

provider	 asserted,	 the	 rule	 respecting	 the	 waiver	 of	 a	 rule-based	 privilege	 by	 a	 patient	 through	
voluntary	 disclosure	 in	 M.R.	 Evid.	 510	 is	 inapposite.	 	 See	 M.R.	 Evid.	 510(a)	 (“A	 person	 who	 has	 a	
privilege	 under	 these	 rules	 waives	 the	 privilege	 if	 the	 person	 or	 the	 person’s	 predecessor	 while	
holding	the	privilege	voluntarily	discloses	or	consents	to	the	disclosure	of	any	significant	part	of	the	
privileged	matter.”	(emphasis	added)).	
                                                                                        13	

       2.	    Disclosure	Required	by	the	Due	Process	Clause	

	      [¶22]	 	 A	 court	 may,	 however,	 order	 the	 disclosure	 of	 otherwise	

confidential	health	care	information	if	that	disclosure	is	required	as	a	matter	of	

law.	 	 See	 22	 M.R.S.	 §	 1711-C(6)(F-1)	 (allowing	 the	 disclosure	 of	 otherwise	

confidential	health	care	information	“[a]s	directed	by	order	of	a	court”);	M.R.U.	

Crim.	 P.	 17A.	 	 “[T]he	 majority	 of	 jurisdictions	 in	 the	 United	 States	 have	

determined	 that	 a	 criminal	 defendant’s	 right,	 provided	 certain	 requirements	

are	 met,	 may	 supersede	 a	 witness’s	 rights	 or	 statutory	 privilege.”	 	 State	 v.	

Blackwell,	 801 S.E.2d 713,	 726	 &	 n.19	 (S.C.	 2017)	 (citing	 cases).	 	 In	 criminal	

proceedings,	 upon	 a	 preliminary	 showing	 by	 the	 defendant,	 a	 court	 has	 the	

authority	to	review	the	otherwise	confidential	records	in	camera	to	determine	

whether	the	records	contain	exculpatory	evidence,	including	evidence	directly	

undermining	 witness	 credibility,	 that	 must	 be	 provided	 to	 the	 defendant	 to	

ensure	 compliance	 with	 the	 fundamental	 right	 to	 due	 process.	 	 See	 M.R.U.	

Crim.	P.	17A;	see	also	U.S.	Const.	amend.	XIV,	§	1;	Pennsylvania	v.	Ritchie,	480
U.S. 39,	56,	60	(1987);	22	M.R.S.	§	1711-C(6)(F-1).	

	      [¶23]	 	 Rule	 17A	 of	 the	 Maine	 Rules	 of	 Unified	 Criminal	 Procedure	

provides	the	process	by	which	a	defendant	may	seek	disclosure	of	privileged	or	

confidential	records.		The	rule	allows	a	party	who	is	aware	of	the	potential	for	
14	

an	 assertion	 of	 a	 privilege	 or	 of	 confidentiality	 to	 move	 in	 limine	 for	 a	

determination	 before	 serving	 a	 subpoena.	 	 M.R.U.	 Crim.	 P.	 17A(f).	 	 In	 that	

motion,	a	party	must	set	forth	the	following:	

        (1)	 the	 particular	 documents	 sought	 by	 the	 subpoena	 with	 a	
        reasonable	 degree	 of	 specificity	 of	 the	 information	 contained	
        therein;	(2)	the	efforts	made	by	the	moving	party	in	procuring	the	
        information	 contained	 in	 the	 requested	 documents	 by	 other	
        means;	(3)	that	the	moving	party	cannot	properly	prepare	for	trial	
        without	 such	 production	 of	 the	 documents;	 and	 (4)	 that	 the	
        requested	 information	 is	 likely	 to	 be	 admissible	 at	 trial.	 	 The	
        motion	 in	 limine	 shall	 be	 accompanied	 by	 a	 copy	 of	 the	 yet	
        unserved	subpoena.	
        	
Id.	 	 The	 court	 must,	 upon	 receipt	 of	 the	 motion,	 “make	 a	 preliminary	

determination	 that	 the	 moving	 party	 has	 sufficiently	 set	 forth	 the	 relevancy,	

admissibility,	 and	 specificity	 of	 the	 requested	 documents.”	 	 Id.	 	 If	 the	 court	

determines	 that	 the	 minimal	 threshold	 information	 has	 been	 provided,	 the	

court	“shall	direct	the	clerk	to	set	the	matter	for	hearing	and	issue	a	notice	of	

hearing.”		Id.		After	the	clerk	issues	the	notice,	the	subpoena	must	be	served.		Id.		

“Upon	 receipt	 of	 the	 subpoena,	 the	 motion	 and	 the	 notice,	 the	 subpoenaed	

individual	or	entity	to	whom	the	subpoena	is	directed	shall	either	submit	the	

documentary	 evidence	 subject	 to	 the	 subpoena	 for	 in	 camera	 review	 by	 the	

court	or	provide	in	writing	reasons	for	the	failure	to	submit	the	documentary	

evidence	for	in	camera	review	before	the	date	of	the	hearing.”		Id.		“After	the	
                                                                                      15	

hearing,	 the	 court	 may	 issue	 any	 order	 necessary	 to	 protect	 any	 party’s	 or	

nonparty’s	privileges,	confidentiality	protections,	or	privacy	protections	under	

federal	law,	Maine	law,	or	the	Maine	Rules	of	Evidence.”		Id.	

	     [¶24]		The	State	is	correct	that	Rule	17A(f)	is	not	a	discovery	device.		See	

Marroquin-Aldana,	 2014 ME 47,	 ¶	 37,	 89 A.3d 519.	 	 The	 rule	 does,	 however,	

provide	a	means	for	a	defendant	to	seek	otherwise	privileged	or	confidential	

information	that	is	favorable	to	the	defense	and	material	to	the	alleged	crimes	

so	that	the	defendant	has	the	opportunity	to	present	a	complete	defense.		See	

M.R.U.	Crim.	P.	17A(f);	see	also	U.S.	Const.	amend.	XIV,	§	1;	Ritchie, 480 U.S.	at	

56,	60.	

	     [¶25]		We	address,	then,	the	task	of	the	court	when	a	defendant	moves	

for	 it	 to	 review	 records	 in	 camera.	 	 At	 least	 with	 respect	 to	 the	 otherwise	

confidential	 documents	 contained	 in	 the	 materials	 held	 by	 prosecutors	 and	

state	agencies,	the	Supreme	Court	of	the	United	States	has	required	that	courts,	

to	 ensure	 that	 a	 defendant	 is	 afforded	 due	 process,	 review	 the	 records	 to	

determine	 whether	 any	 portions	 of	 the	 requested	 records	 must	 be	 disclosed	

because	 they	 are	 “both	 favorable	 to	 the	 accused	 and	 material	 to	 guilt	 or	

punishment.”		Ritchie, 480 U.S.	at	57 (citing	Brady	v.	Maryland,	373 U.S. 83,	87	

(1963));	 see	 also	 State	 v.	 Twardus,	 2013 ME 74,	 ¶	 31,	 72 A.3d 523;	 Dunn	 v.	
16	

Commonwealth,	 360 S.W.3d 751,	 767-68	 (Ky.	 2012)	 (“Exculpatory	 evidence	

is	.	.	.	evidence	favorable	to	the	accused	and	material	to	guilt	or	punishment,	

including	impeachment	evidence.”	(quotation	marks	omitted)).			

       [¶26]	 	 Appellate	 courts	 review	 a	 trial	 court’s	 decision	 to	 maintain	 the	

confidentiality	 of	 such	 records	 to	 determine	 whether	 the	 court	 abused	 its	

discretion	in	quashing	the	subpoena	as	to	any	portions	of	the	records	that	were	

exculpatory,	 that	 is,	 “favorable	 to	 the	 accused	 and	 material	 to	 guilt	 or	

punishment.”	 	 Ritchie, 480 U.S.	 at	 57.	 	 That	 materiality	 is	 established	 if	 the	

disclosure	of	those	portions	of	the	records	“‘probably	would	have	changed	the	

outcome	of	[the]	trial.’”		State	v.	Perry,	552 A.2d 545,	547	(Me.	1989)	(quoting	

Ritchie, 480 U.S.	at	58);	see	also	Twardus,	2013 ME 74,	¶	32,	72 A.3d 523.	

	      [¶27]	 	 Some	 courts	 have	 drawn	 a	 distinction	 between	 state	 actors’	

records	and	private	providers’	records.		See,	e.g.,	State	v.	Pinder,	678 So. 2d 410,	

414-17	(Fla.	Dist.	Ct.	App.	1996).		Many	courts,	however,	have	applied	the	same	

standards	applicable	to	government	records	to	determine	whether	otherwise	

confidential	records	of	private	mental	health	providers	must	be	disclosed	to	a	

defendant.	 	 See,	 e.g.,	 People	 v.	 McCray,	 12 N.E.3d 1079,	 1081-83	 (N.Y.	 2014);	

State	v.	Green,	646 N.W.2d 298,	309	(Wis.	2002)	(requiring	a	court	conducting	

an	in	camera	review	of	private	counseling	records	to	determine	“whether	the	
                                                                                                17	

records	contain	any	relevant	information	that	is	material	to	the	defense	of	the	

accused”	 (emphasis	 omitted)	 (quotation	 marks	 omitted));12	 see	 also	 State	 v.	

Lynch,	885 N.W.2d 89,	121-22	&	n.11	(Wis.	2016)	(Abrahamson	&	A.W.	Bradley,	

JJ.,	concurring	in	part,	dissenting	in	part)	(citing	cases).	

	       [¶28]		We	agree	that	the	standard	applied	should	be	the	same	regardless	

of	 whether	 the	 confidential	 records	 are	 held	 by	 the	 government	 or	 a	 private	

entity.	 	 Neither	 the	 alleged	 victim’s	 interest	 in	 patient	 privacy	 nor	 the	

defendant’s	interest	in	disclosure	will	vary	depending	upon	whether	a	public	

or	private	entity	holds	the	medical	or	mental	health	records.		Moreover,	Maine’s	

statutes	provide	a	framework	that	imposes	public	obligations	on	private	mental	

health	providers;	although	a	private	mental	health	provider	may	not	be	a	state	

actor,	such	a	provider	is	licensed	by	the	State	and	has	a	legislatively	imposed	

obligation	 to	 report	 child	 abuse.	 	 See	 22	 M.R.S.	 §	4011-A(1)(A)(22),	 (2).	 	 The	

confidentiality	 statutes,	 which	 contain	 the	 exception	 to	 confidentiality	 for	

materials	 ordered	 disclosed	 by	 a	 court,	 also	 impose	 obligations	 on	 private	

mental	 health	 providers,	 including	 as	 necessary	 to	 afford	 a	 defendant	 facing	




    12		Although	the	Wisconsin	Supreme	Court	recently	considered	overruling	Green,	the	court	was	

divided	on	the	question,	and	therefore	Green	remains	the	law	in	Wisconsin.		See	State	v.	Lynch,	885
N.W.2d 89,	90-91	&	n.9	(Wis.	2016)	(Gableman,	J.,	authoring	“lead”	opinion).	
18	

criminal	 charges	 access	 to	 any	 exculpatory	 materials.	 	 See	 22	M.R.S.	

§	1711-C(6)(F-1);	34-B	M.R.S.	§	1207(1)(C);	see	also	Ritchie, 480 U.S.	at	57.	

	      [¶29]		We	join	the	many	courts	that	apply	the	Ritchie	test	to	determine	

whether	a	defendant,	to	have	a	fair	trial	with	the	opportunity	to	present	a	full	

defense,	must	be	allowed	access	to	specific	portions	of	a	State	witness’s	mental	

health	 records	 held	 by	 a	 private	 entity	 even	 if	 the	 records	 are	 otherwise	

confidential.		See	Lynch, 885 N.W.2d	at	122 n.11	(Abrahamson	&	A.W.	Bradley,	

JJ.,	 concurring	 in	 part,	 dissenting	 in	 part)	 (citing	 cases).	 	 Thus,	 as	 in	 Ritchie	

where	 the	 records	 were	 created	 by	 state	 entities,	 defendants’	 due	 process	

interests	 make	 it	 necessary	 for	 courts	 to	 review	 in	 camera	 specified	 mental	

health	records	held	by	private	providers	and	determine	whether	any	portions	

of	 those	 records	 are	 “both	 favorable	 to	 the	 accused	 and	 material	 to	 guilt	 or	

punishment.”		Ritchie, 480 U.S.	at	57;	see	id.		at	60.	

	      [¶30]		In	considering	the	interests	at	stake	during	an	in	camera	review,	a	

court	must	weigh	the	defendant’s	interest	in	learning	of	potentially	exculpatory	

evidence—and	the	public	interest	in	the	truth-seeking	function	of	the	courts—

against	the	State’s	and	alleged	victim’s	interests	in	preserving	patient	privacy	

and	 the	 State’s	 interest	 in	 receiving	 reports	 of	 possible	 crimes	 and	 abuse	

without	subjecting	the	alleged	victim	to	the	overbroad	release	of	confidential	
                                                                                        19	

information	 in	 a	 public	 proceeding.	 	 See	 Ritchie, 480 U.S.	 at	 57-58;	 see	 also	

People	 v.	 Bean,	 560 N.E.2d 258,	 274	 (Ill.	 1990)	 (stating	 that,	 after	 in	 camera	

review,	a	court	will	order	the	disclosure	of	“only	those	portions	[of	a	witness’s	

mental	health	records]	that	are	relevant	when	that	relevance	is	not	outweighed	

by	 other	 factors”);	 McCray, 12 N.E.3d	 at	 1081  (reviewing	 “whether	 the	 trial	

court	 abused	 its	 discretion	 in	 finding	 defendant’s	 interest	 in	 obtaining	 the	

records	to	be	outweighed	by	the	complainant’s	interest	in	confidentiality,”	with	

the	defendant’s	interest	“outweighed	only	if	there	was	no	reasonable	possibility	

that	the	withheld	materials	would	lead	to	his	acquittal”);	State	v.	Rehkop,	908
A.2d 488,	494	(Vt.	2006)	(“When	relevant	evidence	is	excluded	from	the	trial	

process	for	some	purpose	other	than	enhancing	the	truth-seeking	function,	the	

danger	of	convicting	the	innocent	increases.”).	

	      [¶31]	 	 Balancing	 these	 interests,	 courts	 may	 determine	 it	 necessary	 to	

order	the	disclosure	of	a	privately	or	governmentally	held	mental	health	record	

when,	for	example,	the	patient	stated	that	the	charged	crimes	did	not	happen,	

cf.	 State	 v.	 Johnson,	 102 A.3d 295,	 309-10	 (Md.	 2014)	 (summarizing	 cases	 in	

which	in	camera	review	was	necessary	due	to	other	evidence	of	recantation	or	

inconsistent	 statements);	 the	 alleged	 victim	 claimed	 to	 have	 recovered	

previously	 “blocked”	 memories	 of	 the	 specifically	 alleged	 abuse	 many	 years	
20	

after	the	abuse	was	alleged	to	have	occurred,	see	Commonwealth	v.	T.J.W.,	114
A.3d 1098,	1100,	1103-05	(Pa.	Super.	Ct.	2015);	or	the	record	contains	evidence	

that	 an	 alleged	 victim	 suffered	 from	 hallucinations,	 see	 Commonwealth	 v.	

Fayerweather,	546 N.E.2d 345,	347	(Mass.	1989).	

	      [¶32]		If,	however,	a	court	“could	reasonably	think	there	[is]	no	more	than	

a	remote	possibility	that	disclosure	of	the	records	.	.	.	would	lead	to	defendant’s	

acquittal”	because	the	information	in	the	records	is	inculpatory,	cumulative,	or	

“of	 little	 if	 any	 relevance	 to	 the	 case,”	 the	 court	 acts	 “within	 its	 discretion	 in	

finding	the	records’	relevance	to	be	outweighed	by	the	complainant’s	legitimate	

interest	 in	 confidentiality.”	 	 McCray, 12 N.E.3d	 at	 1081,	 1083.	 	 Ultimately,	 a	

court	 must	 order	 disclosure	 if	 there	 is	 a	 reasonable	 probability	 that	 the	

evidence	in	the	otherwise	confidential	records	could	change	the	outcome	of	the	

trial.		See	Ritchie, 480 U.S.	at	57-58.	

C.	    Review	of	the	Motion	Court’s	Application	of	the	Statutes	and	Rule	

	      [¶33]		Here,	the	court	found	that	Olah	made	the	preliminary	showing	of	

“relevancy,	admissibility,	and	specificity,”	M.R.U.	Crim.	P.	17A(f),	necessary	to	

proceed	 to	 issue	 the	 subpoena,	 but	 it	 granted	 the	 motion	 to	 quash	 without	

undertaking	an	in	camera	review,	concluding	that	Olah’s	efforts	to	obtain	the	

records	 amounted	 to	 a	 prohibited	 “fishing	 expedition,”	 Watson,	 1999 ME 41,	
                                                                                                   21	

¶	7,	726 A.2d 214.		In	different	circumstances,	we	 affirmed	the	quashing	of	a	

subpoena	 because	 the	 defendant	 had	 only	 speculated	 that	 the	 records	 could	

contain	evidence	that	his	daughter	was	fabricating	allegations	of	sexual	assault	

because	she	did	not	like	his	wife	and	wanted	to	leave	his	household.		Id.	¶¶	2-3,	

7.		As	 a	court	in	 another	 jurisdiction	has	held,	“‘The	vague	 assertion	that	the	

victim	 may	 have	 made	 statements	 to	 her	 therapist	 that	 might	 possibly	 differ	

from	the	victim’s	anticipated	trial	testimony	does	not	provide	a	sufficient	basis	

to	 justify	 ignoring	 the	 victim’s	 right	 to	 rely	 upon	 her	 statutory	 privilege.’”13		

People	v.	Foggy,	521 N.E.2d 86,	92	(Ill.	1988)	(quoting	People	v.	District	Court,	

719 P.2d 722,	726	(Colo.	1986)).	

	       [¶34]	 	 Olah	 seeks	 records	 that	 are	 likely	 to	 contain	 at	 least	 some	

information	about	the	child’s	 allegations	of	sexual	assault	that	led	directly	to	

the	charges	at	issue	here.		Although	those	records	are	almost	certain	to	contain	

inculpatory	 information	 that	 led	 to	 the	 report	 of	 suspected	 child	 abuse,	 they	

may	also	contain	exculpatory	information	about,	for	instance,	the	child’s	level	

of	certainty	in	identifying	the	person	who	touched	her	with	his	mouth	in	her	

bedroom.		Because	information	about	the	specific	charged	crimes	likely	exists	



    13		Notably,	in	People	v.	Foggy,	the	statute	included	a	provision	governing	the	confidentiality	of	

records.		521 N.E.2d 86,	87-88	(Ill.	1988).	
22	

in	 the	 specified	 records,	 the	 circumstances	 differ	 from	 the	 situation	 in	

Marroquin-Aldana,	 where	 the	 subpoena	 sought	 from	 the	 attorney	 of	 the	

victim’s	 mother	 the	 mother’s	 entire	 immigration	 file,	 particularly	 her	 U	 visa	

application,	but	did	not	state	what	specific	information	the	application	would	

contain	that	would	be	relevant	to	Marroquin-Aldana’s	defense.		2014 ME 47,	

¶¶	2,	36,	37,	89 A.3d 519.		Similarly,	although	the	exact	contents	of	the	records	

subpoenaed	 here	 are	 not	 known,	 this	 matter	 is	 unlike	 the	 situation	 in	 Dube,	

where	the	counseling	records	predated	the	charged	crimes	and	the	defendant	

conceded	that	it	was	impossible	to	know	what	was	in	the	records.		2014 ME 43,	

¶	10	&	n.3,	87 A.3d 1219.	

	     [¶35]		Because	the	review	must	by	definition	be	focused	on	the	specific	

charges	against	the	defendant	and	the	potential	for	exculpatory	information,	a	

court	is	not	required	to	review	all	counseling	records	ever	created	with	respect	

to	an	alleged	victim;	a	broad	“fishing	expedition”	will	not	be	allowed	because	

an	alleged	victim	has	a	strong	privacy	interest	in	the	confidentiality	of	records	

that	do	not	pertain	to	the	allegations	against	the	defendant.		Watson,	1999 ME
41,	¶	7,	726 A.2d 214;	see	Dube,	2014 ME 43,	¶	10	&	n.3,	87 A.3d 1219.	

      [¶36]		In	the	matter	before	us,	however,	it	is	relatively	certain	that	the	

records	contain	some	evidence	concerning	the	exact	crimes	charged,	and	the	
                                                                                          23	

identity	 of	 the	 alleged	 perpetrator	 was	 directly	 at	 issue	 at	 trial.	 	 This	 is	 a	

circumstance	 in	 which,	 based	 on	 principles	 of	 due	 process,	 the	 court	 must	

proceed	with	an	in	camera	review.		 See	Ritchie, 480 U.S.	at	60 (“We	find	that	

Ritchie’s	interest	(as	well	as	that	of	the	Commonwealth)	in	ensuring	a	fair	trial	

can	be	protected	fully	by	requiring	that	the	[Children	and	Youth	Services]	files	

be	 submitted	 only	 to	 the	 trial	 court	 for	 in	 camera	 review.”);	 see	 also	 State	 v.	

Blake,	63 P.3d 56,	62	(Utah	2002)	(holding	that	in	camera	review	“represents	a	

satisfactory	method	of	balancing	the	interests	of	privacy	and	full	reporting	of	

crime	with	defendants’	ability	to	present	the	best	case	at	trial”).		Thus,	the	court	

erred	in	failing	to	undertake	an	in	camera	review	of	the	records	before	the	trial.	

                                       III.		REMEDY	

	      [¶37]	 	 The	 circumstances	 of	 this	 ruling	 are	 unusual.	 	 To	 assure	 the	

protection	of	Olah’s	right	to	access	exculpatory	evidence,	we	must	remand	for	

the	trial	court	to	undertake	the	in	camera	review.	

       [¶38]	 	 Recognizing	 that	 the	 review	 may	 not	 lead	 to	 the	 release	 of	 any	

records,	 however,	 and	 acknowledging	 that	 an	 otherwise	 fair	 trial	 has	 been	

completed,	we	do	not	vacate	the	judgment	of	conviction	at	this	point.		Instead,	

we	 remand	 the	 matter	 for	 the	 court	 to	 order	 AMHC	 to	 produce	 the	 relevant	

counseling	records	to	the	court.		 The	court	will	then	conduct	the	required	in	
24	

camera	review.		See	M.R.U.	Crim.	P.	17A(f).		The	court	will	review	those	records	

to	determine	whether	any	portions	of	them	are	favorable	to	Olah	and	material	

to	 his	 guilt,	 such	 that	 his	 interest	 in	 the	 disclosure	 of	 those	 portions	 of	 the	

records	 and	 the	 State’s	 interest	 in	 the	 truth-seeking	 function	 of	 the	 courts	

outweigh	 the	 countervailing	 interests	 in	 patient	 confidentiality	 and	 the	

reporting	 of	 crimes.	 	 See	 Ritchie, 480 U.S.	 at	 57-58;	 Bean, 560 N.E.2d	 at	 274;	

McCray, 12 N.E.3d	 at	 1081.	 	 The	 materiality	 of	 the	 records	 to	 Olah’s	 guilt	

depends	on	whether	there	is	a	reasonable	probability	that	the	release	to	Olah	

of	 any	 portions	 of	 the	 records	 would	 have	 changed	 the	 outcome	 of	 a	 trial	 in	

Olah’s	favor.14		See	Ritchie, 480 U.S.	at	57-58.			

        [¶39]		If	the	court	does	not	order	the	release	of	any	records,	the	verdict	

and	 sentence	 will	 be	 complete	 and	 final.	 	 Olah	 may	 appeal	 the	 court’s	 final	

denial	of	access	to	the	records.	

        [¶40]	 	 In	 the	 event	 that	 the	 court	 does	 order	 the	 release	 of	 any	 of	 the	

counseling	records	after	its	in	camera	review,	the	court	will	have,	by	definition,	

undertaken	the	application	of	the	legal	standard	to	the	release	of	the	counseling	

records	in	the	absence	of	any	advocacy	from	the	parties	about	those	particular	


   14		Because	the	records	must	be	reviewed	in	the	context	of	the	trial	record,	the	matter	must	be	

remanded	to	the	jurist	who	presided	over	the	trial.		See,	e.g.,	Pennsylvania	v.	Ritchie,	480 U.S. 39,	61	
(1987).	
                                                                                     25	

documents.		Accordingly,	following	the	release	of	any	of	the	counseling	records,	

the	parties	will	have	an	opportunity	to	review	the	selected	records	and	provide	

additional	advocacy.		Specifically,	Olah	may	move	for	a	new	trial	after	the	State	

and	Olah’s	counsel	have	had	an	opportunity	to	review	those	records.		See	M.R.U.	

Crim.	P.	33.		The	court	will	then	be	called	upon	to	determine	whether	there	is	a	

reasonable	 probability	 that	 the	 availability	 of	 the	 now-released	 records	 in	

advance	of	trial	would	have	changed	the	outcome	of	the	trial.			

         The	entry	is:	

                            Order	quashing	subpoenas	vacated.		Remanded	
                            for	 the	 production	 and	 in	 camera	 review	 of	
                            certain	counseling	records,	consistent	with	this	
                            opinion,	 and	 any	 further	 proceedings	
                            determined	 to	 be	 necessary.	 	 In	 all	 other	
                            respects,	 judgment	 affirmed	 on	 the	 record	
                            before	us.	
	
	     	      	      	      	      	
	
Hunter	J.	Tzovarras,	Esq.	(orally),	Bangor,	for	appellant	Gregory	S.	Olah	
	
Todd	 R.	 Collins,	 District	 Attorney,	 and	 Carrie	 L.	 Linthicum,	 Dep.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	8,	Presque	Isle,	for	appellee	State	of	Maine	
	
	
Aroostook	County	Superior	Court	docket	number	CR-2014-437	
FOR	CLERK	REFERENCE	ONLY